Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20210314925 A1) in view of Fakoorian (US 20210314033 A1).

2b. Summary of the Cited Prior Art
Shin discloses a method for uplink transmission using preconfigured resources (Fig 1-22).


2c. Claim Analysis
Regarding Claim 1, Shin discloses:
A user equipment (UE) comprising [(see Figs 2-3, 6-7, 12-15 and 20-22)]:
a transceiver configured to communicate via a wireless communication medium with a base station
[(see Figs 2-3, 6-7, 12-15 and 20-22)];
a processor operably coupled to the transceiver, wherein the processor is configured to [(see Figs 2-3, 6-7, 12-15 and 20-22)]:
obtain configuration information for one or more repetitions for one or more channels of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), or a physical uplink shared channel (PUSCH)
[(Shin discloses using New Radio PDCCH (NPDCCH) for configuring UE, see:
[0311] The NPDCCH search space in an aggregation level and a repetition level is defined by the set of the NPDCCH candidates. Here, each NPDCCH candidate is repeated in R consecutive NB-IoT downlink subframes other than a subframe used for transmission of a system information (SI) message that starts in subframe k.
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
Referring to FIG. 15, in step S1510, a base station transmits, to a UE, preconfigured uplink (UL) resource (PUR) information. The preconfigured uplink (UL) resource (PUR) information may include information related to a configuration of semi-persistent scheduling (SPS). The preconfigured UL resource information may be transmitted through RRC signaling. The preconfigured UL resource (PUR) may be a dedicated resource configured to be UE-specific for a semi-persistent scheduling operation of a UE which is in an idle mode.
	Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)];
wherein the configuration information comprises a parameter to indicate a maximum number of repetitions for the one or more channels
[(Shin discloses using New Radio PDCCH (NPDCCH) for configuring maximum number of repetitions, see:
[0311] The NPDCCH search space in an aggregation level and a repetition level is defined by the set of the NPDCCH candidates. Here, each NPDCCH candidate is repeated in R consecutive NB-IoT downlink subframes other than a subframe used for transmission of a system information (SI) message that starts in subframe k.
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
	Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)];

[(Shin discloses UE transmits uplink data according to preconfigured uplink resource, see:
[0446] In S1520, the UE in the idle mode transmits uplink data by using the preconfigured uplink resource (PUR). The aforementioned signaling is just an example applied to the present disclosure and the technical spirit of the present disclosure is not limited to each step and description for each step. According to another embodiment, in step S820, the UE in the idle mode may transmit the uplink data again by checking to receive a retransmission instruction after transmitting the uplink data.
Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)].
Shin discloses mainly discloses NPDCCH, but not PDCCH.
However, Fakoorian discloses about PDCCH.
obtain configuration information for one or more repetitions for one or more channels of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), or a physical uplink shared channel (PUSCH)
[(Fakoorian discloses about PDCCH, PDSCH and PUSCH, see:
[0095] In some wireless communication systems, the UE may be configured with multiple SPS configurations. For example, these wireless communication systems may utilize a configuration of a PDSCH aggregation factor (pdsch-AggregationFactor) per downlink SPS configuration, with aggregation factor values ranging from {1,2,4,8} (e.g., aggregation or repetition factors of one, two, four, or eight). For PDSCH scheduled without a corresponding PDCCH transmission (e.g., without DCI) using sps-Config and or a PDSCH scheduled by the DCI format 1_1 or 1_2 in PDCCH with a cyclic redundancy check (CRC) scrambled with a configured scheduling radio network temporary identifier (CS-RNTI) with a new data indicator (NDI) set to zero, the PDSCH aggregation factor signaled in sps-Config is applied, if configured. Otherwise, the PDSCH aggregation factor signaled in pdsch-Config is applied. For PDSCH scheduled by the DCI format 1_1 or 1_2 in PDCCH with the CRC scrambled with CS-RNTI and the NDI set to one, the PDSCH aggregation factor signaled in pdsch-Config is applied.
Fig 4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Shin’s method for uplink transmission using preconfigured resources with Fakoorian’s method for data transmission with multiple aggregations with the motivation being to provide simultaneously supporting communication for multiple communication devices (Fakoorian, Abstract).

Regarding Claim 2, Shin discloses:
wherein the configuration information comprises at least one of [(see Tables 1-17)]:
the maximum number of repetitions for the PDCCH and is one of cell-specific or UE-specific
[(see:
The NPDCCH search space in an aggregation level and a repetition level is defined by the set of the NPDCCH candidates. Here, each NPDCCH candidate is repeated in R consecutive NB-IoT downlink subframes other than a subframe used for transmission of a system information (SI) message that starts in subframe k.
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)];
a predefined mapping that defines the max number of repetitions associated with a configured mode, and the mode is indicated via a master information block (MIB) or a first system information block (SIB1), or another system information block (SIB), or 
[(see:
[0388] In this regard, a specific signaling procedure between a UE and a base station (e.g., NodeB, eNodeB, eNB, gNB, etc.) related to the initial access of NB-IoT may be illustrated as in FIG. 12. Hereinafter, detailed contents of the initial access procedure of general NB-IoT, the configuration of NPSS/NSSS, acquisition of the system information (e.g., MIB, SIB, etc.), etc., will be described through description of FIG. 12.
Figs 8-12)];
a configuration for a target code rate for a modulation and coding scheme (MCS) index n is R.sub.n/M, and wherein R.sub.n is the code rate for the MCS index n that is 
[(see:
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
[0282] Therefore, after receiving the PDCCH indicating activation, the UE allocates the frequency resource according to the RB allocation information included in the received PDCCH, and applies modulation and code rate depending on Modulation and Coding Scheme (MCS) information to start transmission/reception according to the subframe periodicity and offset allocated through the RRC signaling.
Tables 13-15)].

Regarding Claim 3, Shin discloses:
wherein the configuration information comprises at least one of a redundancy version (RV) cycling pattern or a repetition pattern, and wherein in the RV cycling pattern
[(see:
[0379] Higher layer configuration parameters repK and repK-RV define K repetition to be applied to the transmitted transport block and a redundancy version (RV) pattern to be applied to repetition. Among K repetitions, for a case of n-th 
Tables 8-10, redundancy version)]:
a RV of a first repetition of the repetitions is predefined or configured via higher layer signaling or indicted via downlink control information (DCI), and wherein each RV is repeated over N repetitions, wherein N is one of
[(see:
[0379] Higher layer configuration parameters repK and repK-RV define K repetition to be applied to the transmitted transport block and a redundancy version (RV) pattern to be applied to repetition. Among K repetitions, for a case of n-th transmission (n=1, 2, . . . , K), the corresponding transmission is associated with a (mod(n−1,4)+1)-th value in a configured RV sequence. Initial transmission of the transport block may start in the following cases. 
[0380] When the configured RV sequence is {0, 2, 3, 1}, the first transmission occasion of K repetitions 
[0381] When the configured RV sequence is {0, 3, 0, 3}, any one of transmission occasions of K repetitions 
[0382] When the configured RV sequence is {0, 0, 0, 0}, any one of the transmission occasions of K repetitions (excluding a last transmission occasion when K=8)
Tables 8-10, redundancy version)];

[(see:
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)];
wherein the processor is configured to control the transceiver according to the repetition pattern to include a gap every L repetitions, and wherein a gap duration or L is one of: configurable via a cell-specific signaling or UE-specific signaling, or predefined, or indicated by the DCI
[(see:
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)].

Regarding Claim 4, Shin discloses:

[(see:
[0312] In the case of the NPDCCH UE-specific search, the aggregation and repetition levels defining the corresponding search space and the corresponding monitored NPDCCH candidates are listed as shown in Table 13 as a value of R.sub.MAX is substituted with a parameter al-Repetition-USS configured by the higher layer.
	Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)];
a repetition field configured to indicate the repetition, a Time domain resource allocation (TDRA) field configured to indicate a number of repetitions R, and an additional field configured to indicate a value of X, wherein the number of repetitions are indicated by R+X or R*X, or 
one or more bits in a specified field are indicated to be re-interpreted as an MCS field if a maximum MCS is configured, an RV field if the RV is fixed or configured by higher layer signaling, a PDSCH-to-hybrid automatic repeat request (HARQ) feedback timing/downlink assignment index field if HARQ disabling is configured
[(see:
[0379] Higher layer configuration parameters repK and repK-RV define K repetition to be applied to the transmitted transport block and a redundancy version (RV) pattern to be applied to repetition. Among K repetitions, for a case of n-th transmission (n=1, 2, . . . , K), the corresponding transmission is associated with a 
Figs 12 and 15; see also Figs 2-3, 6-7, 13-14 and 20-22; Tables 13-15)].

Regarding Claim 5, Shin discloses:
wherein the processor is further configured to obtain a sub-physical resource block (PRB) configuration for sub-PRB allocation for the PUSCH or PUCCH, 
[(Shin discloses resource block for physical channels, see:
[0216] One slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain. In 3GPP LTE, OFDM symbols are used to represent one symbol period because OFDMA is used in downlink. An OFDM symbol may be called one SC-FDMA symbol or symbol period. An RB is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot.
Figs 8-12)];
wherein the sub-PRB configuration is: cell-specific, UE-specific, or based on a predefined mapping between supported sub-PRB allocations and configured system scenario or mode
[(see:
[0269] …… Control information transmitted in a PDCCH is called Downlink Control Information (DCI). DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group.

wherein the system scenario or mode is indicated via a master information block (MIB) or a first system information block (SIB1), or another system information block (SIB)
[(see:
[0388] In this regard, a specific signaling procedure between a UE and a base station (e.g., NodeB, eNodeB, eNB, gNB, etc.) related to the initial access of NB-IoT may be illustrated as in FIG. 12. Hereinafter, detailed contents of the initial access procedure of general NB-IoT, the configuration of NPSS/NSSS, acquisition of the system information (e.g., MIB, SIB, etc.), etc., will be described through description of FIG. 12.
Figs 8-12)].

Regarding Claim 6, Shin discloses:
wherein a PRB to be allocated for sub-PRB allocation within a bandwidth part (BWP) can be predefined, or configured by higher layer signaling
[(see:
[0368] When PUSCH resource allocation is semi-persistently configured by a higher layer parameter ConfiguredGrantConfig of the bandwidth (BWP) information element and PUSCH transmission corresponding to the configured grant is triggered, the next higher layer parameter is applied to the PUSCH transmission:
Figs 8-12)].

Regarding Claim 7, Shin discloses:
wherein, for the PUCCH: the sub-PRB allocation is configured for at least one of a number of long PUCCH formats, 
[(see:
[0274] A Resource Block (RB) pair is allocated to a PUCCH for one UE within a subframe. RBs belonging to an RB pair occupy different subcarriers in each of 2 slots. This is called that an RB pair allocated to a PUCCH is frequency-hopped in a slot boundary.
Figs 8-12; Table 4)].
wherein a symbol allocation for UL control information (UCI) and demodulation reference signal (DMRS) within a slot follows a new radio (NR) design, while the PUCCH transmission is spread over N slots, where N depends on number of sub-carriers allocated for PUCCH transmission
[(see:
[0373] As in section 7.3.1.1 of TS 38.212, a DM-RS CDM group, a DM-RS port, an SRS resource indication, and a DM-RS sequence initialization number are determined. An antenna port value, a bit value for DM-RS sequence initialization, precoding information and the number of layers, and an SRS resource indicator are provided by antennaPort, dmrs-SeqInitialization, precodingAndNumberOfLayers, and srs-ResourceIndicator, respectively.
Figs 8-12; Table 4)].

Regarding Claims 8-14, the base station claims disclose similar features as of Claims 1-7, and are rejected based on the same rationales of Claims 1-7. Further, Claims 8-14 disclose the same operations of Claims 1-7, but are performed by a base station.
Regarding Claims 15-20, the claims disclose similar features as of Claims 1-3, (4+5), 6, 7, and are rejected based on the same rationales of Claims 1-3, (4+5), 6, 7.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUNG LIU/Primary Examiner, Art Unit 2473